Opinion issued December 13, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00842-CR
                            ———————————
            EX PARTE JOSHUA JERMAINE NELSON, Appellant



                    On Appeal from the 458th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 15-DCR-068407


                          MEMORANDUM OPINION

      Appellant, Joshua Jermaine Nelson, challenges the trial court’s order denying

his pretrial application for a writ of habeas corpus. We dismiss the appeal for lack

of jurisdiction.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Castillo v. State, 369 S.W.3d 196,
198 (Tex. Crim. App. 2012); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). A defendant’s notice of appeal is timely if it is filed within thirty days after

the date sentence is imposed or suspended in open court or the trial court signs an

appealable order. TEX. R. APP. P. 26.2(a); see Bayless v. State, 91 S.W.3d 801, 805

(Tex. Crim. App. 2002); Ex parte Matthews, 452 S.W.3d 8, 10–11 (Tex. App.—San

Antonio 2014, no pet.); see also Ex parte Smith, 178 S.W.3d 797, 801 (Tex. Crim.

App. 2005) (“The denial of relief on a pretrial writ of habeas corpus may be appealed

immediately . . . .”). Here, the trial court signed the order denying appellant’s pretrial

habeas application on July 31, 2018. Appellant’s notice of appeal, therefore, was

due to be filed no later than August 30, 2018. See TEX. R. APP. P. 26.2(a)(1); Olivo,

918 S.W.2d at 522. Appellant’s notice of appeal, filed on September 21, 2018, was

untimely to perfect an appeal of the July 31, 2018 order, and we have no basis for

jurisdiction over the appeal.1 See Olivo, 918 S.W.2d at 522; Ex parte Matthews, 462

S.W.3d at 14; Few v. State, 136 S.W.3d 707, 713 (Tex. App.—El Paso 2004, no

pet.); Green v. State, 999 S.W.2d 474, 476 (Tex. App.—Fort Worth 1999, pet. ref’d).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                      PER CURIAM


1
      The Clerk of this Court notified appellant that his appeal was subject to dismissal for lack
      of jurisdiction unless he filed a response showing how this Court has jurisdiction over his
      appeal. Cf. TEX. R. APP. P. 42.3(a). Appellant did not respond.
                                               2
Panel consists of Chief Justice Radack and Justices Jennings and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3